DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.
 Response to Amendment
The amendments, filed 10/08/2020, have been entered and made of record. Claims 1, 6-8, 13-18 and 20-21 are pending. Claims 2-5, 9-12 and 19 have been withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. See the reasons sets forth below.
Applicant states, “Levy does not describe that the entertainment device (510) detects and identifies a user according to individual recognition information, and registers in a metadata server the user with the individual recognition information in association with a user identifier of the user. Instead, Levy merely describes that the recognition of a user is to be performed according to non-personal information’, and is still silent regarding registering the user in a server together with such non-personal information used by the entertainment device for identifying the user.”
In Response, the Examiner respectfully disagrees. See figure 1, user-profile server (108); figure 2, user profile 200 stored at user-profile 108; and see also figure 3 trip plans stored by the user-profile server 108 associated with particular user with the user identifier #3, 453, 292. See paragraph 0039, controller 502 requests user-profile (200) from the user-profile server 108. Paragraph 0094 also discloses any type of identification or combination of identification information can be user.
In paragraph 0131 the applied prior art discloses authenticating user using user identifier for licensing reasons. See paragraph 0036 the controller may be installed in a central server and may control entertainment devices 510 at a plurality of different locations 120. In paragraph 0132, Levy discloses the user may be identified by a combination of a user identification number and the user’s name as verified by their travel documents. Public and private keys may be stored in the user profile 200. In paragraph 0135, Levy discloses user-profile server manages a user profile storing preferences and settings associated with a user. See also paragraphs 0133-0134. 
Therefore, Levy discloses detecting and identifying users according to recognition information and registers in a metadata server the user with the individual recognition information in association with a user identifier of the user. 
Applicant states, “Levy does not describe detecting presence of a content server by transmitting a device detection request to the content server and then receiving a device detection response from the content server.”
In response, the Examiner respectfully disagrees. See figure 2 user devices and their corresponding IP addresses. See also figure 3 which shows Device(s) IP Addresses column. In paragraph 0092 Levy discloses capturing the MAC address of a laptop or other device (wired or wireless) carried by the user and auto detect when the user is logging into the high-speed internet access service. See paragraph 0110 utilizing an entertainment device and gather user desired content; see paragraph 0113 content that may be of interest to the user is provided; a guest selects desired content; and see also paragraph 0120 starting a movie.  Therefore, Levy discloses a content server that receives device detection request and provide a content in response.  
Therefore, in view of the above, the Examiner believes that the applied prior arts disclose the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6-8, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Levy et al. (US PG PUB 2011/0314502 hereinafter referred as Levy). 
Regarding claim 1, Levy discloses an information processing device comprising: circuitry configured to:
detect and identify a user according to individual recognition information (see the response above; see paragraph 0108, checking through a database storing information such as user profile to determine if the user’s information exists; see paragraph 0127 detect an identifier of the device and identify the user; see paragraph 0132 identifying user; see user profile server in figures 1, 8 and 9; see paragraphs 0042 and 0088 user information including name, age, phone numbers, loyalty program numbers, club membership numbers, ID, user numbers, login usernames/ passwords, email addresses, etc. are utilized to identify users);
register in a metadata server the identified user with the individual recognition information in association with a user identifier of the user to acquire account information of the user (see paragraph 0028 user-profile server stores and manages user profiles, location and device data; see paragraph 0057 receiving information from user-profile server; see also paragraphs 0042, 0088, 0135 and figure 11):
transmit a device detection request to a content server (see paragraph 0092; the response above; and also, paragraph 0127 detect an identifier of the device);
receive a device detection response from the content server (see the response above; paragraph 0092 user logged in);
after the device detection response is received, perform reproduction of a content from the content server at a beginning position of the content in response to a first operation of the user (see the response above; paragraph 0110 utilizing entertainment device; paragraph 0120 starting a movie; see paragraph 0043 user start a particular feature movie; see paragraph 0113 providing content via satellite receivers);  
stop the reproduction of the content at a reproduction stop position of the content in response to a second operation of the user (see paragraph 0043 user stopped playing the movie; see also figure 2);
register, using the account information of the user, reproduction stop position information regarding the reproduction stop position of the content in association with the account information in the metadata server (see paragraph 0043 bookmark includes time point in the movie where the user stopped playing; see paragraph 0048 sending notification to the user-profile server 108 when usage includes unfinished activity such as the user configuring particular content to be made available in the future and send information corresponding to the particular content and position in the particular content where play-back stopped; see also paragraphs 0049-0050); and
acquire, from the metadata server using the account information of the user the reproduction stop position information associated with the account information (see paragraph 0056 user-profile sending content, electronic bookmarks and other settings; see paragraph 0057 sending and receiving information to/from the user-profile server, see paragraph 0043 alert corresponding to bookmark is sent from user-profile server; see also paragraphs 0038-0039). 
Regarding claim 6, Levy discloses acquire the reproduction stop position information along with place of origin information of the content; and perform continuous reproduction of the content from a position of the content indicated by the reproduction stop position information (see paragraphs 0043, 0047, 0056, 0129 and figures 3-4).
Regarding claim 7, the limitation of claim 7 can be found in claim 1 above. Therefore claim 7 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Regarding claim 8, Levy discloses an information processing device comprising: circuitry configured to: 
identify a user of the information processing device according to individual recognition information (see the response above; see paragraph 0108, checking through a database storing information such as user profile to determine if the user’s information exists; see paragraph 0127 detect an identifier of the device and identify the user; see paragraph 0132 identifying user); 
transmit a device detection request to a content server (see the response above and claim 1 rejection); 
receive a device detection response from the content server (see the response above and claim 1 rejection);
after the device detection response is received, perform reproduction of a first content from the content server and stop the reproduction of the first content at a first reproduction stop position of the first content (see the response above and claim 1 rejection above; see paragraph 0043 user starts but not finish a particular feature movie; bookmark includes the time point in the movie where the user stopped playing); 
detect presence of a metadata server on a network (see paragraph 0027 connecting devices with user-profile server via the internet or other network); 
after the presence of the metadata server on the network is detected, 
register in the metadata server the identified user with the individual recognition information in association with a user identifier of the user (see paragraph 0028 user-profile server stores and manages user profiles, location and device data; see paragraph 0057 receiving information from user-profile server; see also claim 1 rejection above, the response above, paragraphs 0042, 0088, 0135 and figure 11);
log into the metadata server using a user account that corresponds to the identified user (see paragraph 0039 controller request the user profile from the user-profile server; see paragraph 0132 user-profile server issue the user’s public key to encrypt content to the user), 
register first reproduction stop position information in association with the user account in the metadata server, the first reproduction stop position information indicating the first reproduction stop position for the reproduction of the first content (see paragraph 0043 bookmark includes time point in the movie where the user stopped playing; see paragraph 0048 sending notification to the user-profile server 108 when usage includes unfinished activity such as the user configuring particular content to be made available in the future and send information corresponding to the particular content and position in the particular content where play-back stopped; see also paragraphs 0049-0050), and
 acquire, from the metadata server, second reproduction stop position information that is registered in the metadata server in association with the identified user, the second reproduction stop position information indicating a second reproduction stop position for reproduction of a second content (see paragraph 0091 a list of content already purchased can be provided in a separate menu; see paragraph 0090 Dynamic TV channel line-up and top 1-5 channel lists for preferred categories are displayed on the menus; see paragraph 0104 content line-ups for each user at multiple locations; see paragraph 0113 displaying list of contents; see paragraph 0120 starting a movie; see paragraph 0056 user-profile sending content, electronic bookmarks and other settings; see paragraph 0057 sending and receiving information to/from the user-profile server, see paragraph 0043 alert corresponding to bookmark is sent from user-profile server; see also paragraphs 0038-0039); and 
perform the reproduction of the second content starting at a beginning position or the second reproduction stop position of the second content (see paragraph 0038 unfinished actions continued at a subsequent locations; see also paragraphs 0046 and 0120).
Levy also discloses user information including name, age, phone numbers, loyalty program numbers, club membership numbers, ID, user numbers, login usernames/ passwords, email addresses, etc. are utilized to identify users (see paragraphs 0042 and 0088).
Regarding claim 13, Levy discloses the circuitry is configured to: acquire, from the metadata server, the second reproduction stop position information indicating the second reproduction stop position for the reproduction of the second content along with information on a place of origin of the second content; and perform the reproduction of the second content from the second reproduction stop position using the acquired information on the place of origin of the second content (see paragraphs 0043, 0047, 0056, 0129 and figures 3-4). 
Regarding claim 14, Levy discloses the circuitry is configured to: transmit a device detection request to the network; and determine the presence of the metadata server when a device detection response is received, the device detection response being transmitted by the metadata server in response to the device detection request (see figure 1 and paragraphs 0027, 0038 and 0092). 
Regarding claim 15, Levy discloses a display that is configured to display the reproduction of the first content or the reproduction of the second content (see paragraphs 0090 and 0113). 
Regarding claim 16, Levy discloses a communication circuit configured to perform a communication operation between the information processing device and the metadata server via the network (see figure 1 and paragraph 0027).
Regarding claim 17, Levy discloses the communication circuit is communicatively coupled with the network via a wireless network device of the network (see paragraphs 0027 and 0092).
Regarding claim 18, the limitation of claim 18 can be found in claim 8 above. Therefore claim 18 is analyzed and rejected for the same reasons as discussed in claim 8 above. See also figure 1.
Claim 20 is rejected for the same reason as discussed in claim 14 above.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al. (US PG PUB 2011/0314502 hereinafter referred as Levy) in view of YOO et al. (US PG PUB 2009/0023472 hereinafter referred as Yoo).
Regarding claim 21, although Levy discloses the limitation of claim 1, Levy fails to specifically disclose identifying user by performing face recognition function according to the individual recognition information extracted from a face image of the user.
In the same field of endeavor Yoo discloses performing face recognition function to display broadcasting data (see paragraph 0043).
Therefore, in light of the teaching in Yoo it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Levy by utilizing face to identify user and adding the face information into Levy’s list of user information in order to identify user in images and videos.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                             June 29, 2022